DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 MURRAY SAGER, as an Individual and on behalf of all others similarly
                           situated,
                           Appellant,

                                      v.

     BJ’S WHOLESALE CLUB, INC., a Massachusetts Corporation,
                          Appellee.

                               No. 4D20-1789

                               [May 11, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jaimie R. Goodman, Judge; L.T.
Case No. 50-2018-CA-016253-XXXX-MB.

  Joshua H. Eggnatz and Michael J. Pascucci of Eggnatz Pascucci, Davie,
and Leah M. Nicholls of Public Justice, P.C., Washington, DC, for
appellant.

   James A. McKee of Foley & Lardner LLP, Tallahassee, and Kevin A.
Reck, Christina M. Kennedy, and Emily J. Lang of Foley & Lardner LLP,
Orlando, for appellee.

PER CURIAM.

  Affirmed. See Airbnb, Inc. v. Doe, 47 Fla. L. Weekly S100 (Fla. Mar. 31,
2022).

MAY, CIKLIN and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.